DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 9 December 2021 has been entered.
 Claim(s) 1-7 is/are pending and considered below. Otherwise noted in current Office Action below, Applicant’s amendments to the Specification, Drawings, and Claims have overcome objection and 35 U.S.C. 112(b) rejections, previously set forth in the Non-Final Office Action.
In light of the amendments/arguments, elements interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph in the Non-Final Rejection mailed 5 October 2021 are withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCardle (US 2016/0288305 A1).
Regarding claim 1, McCardle discloses a powered fastener driver (10) comprising:
a driver blade (90) movable from a top-dead-center (TDC) position toward a driven or bottom-dead-center (BDC) position for driving a fastener into a workpiece (“ready position” and “driven position” para. 66);
a gas spring mechanism (structural equivalent pressure chamber 20, cylinder 30, and piston 32) for driving the driver blade toward the BDC position;
a lifter assembly (60) having a rotary lifter (56) for returning the driver blade from the BDC position toward the TDC position;
an arm (70) upon which the rotary lifter is supported (Fig. 7);
a motor (50) which, in a first position of the rotary lifter, provides torque to the rotary lifter to return the driver blade from the BDC position toward the TDC position (para. 66); and
a brake mechanism (structural equivalent braking area 106, kicker 100, and cam profile 104) which, when activated, redirects torque from the motor away from the rotary lifter and toward the arm, causing the rotary lifter to move from the first position toward a second position in which the rotary lifter is not engageable with the driver blade (“The rotation of the pivot arm 70 will occur in this illustrated embodiment because the motor 50 rotation is momentarily reversed, which will cause the rotatable kicker 100 to rotate a small distance in the counterclockwise direction, if it is not already locked up against the lifter wheel 64. When that happens, the cam profile 104 of the kicker 100 will be forced against the circumferential outer surface of the lifter wheel 64, bringing the cam profile 104 hard against the braking area 106 of that lifter wheel surface. When that occurs, the lifter wheel will have its rotational movement quickly stopped, and the inertial moment of that rotation is transferred to the pivot arm 70” para. 84-90).

Regarding claim 2, McCardle discloses the powered fastener drive of claim 1, wherein the lifter assembly includes a drive gear (53/55) between the motor and the rotary lifter for transferring torque from the motor to the rotary lifter (Fig. 1 and para. 64).
Regarding claim 3, McCardle discloses the powered fastener driver of claim 2, wherein the lifter assembly further includes a gear (56) and a shaft (66) coupling the gear and the rotary lifter for co-rotation, wherein the gear is meshed with the drive gear (Figs. 6-8), and wherein the shaft is rotatably supported by the arm (via 74).
Regarding claim 7, McCardle discloses the powered fastener drive of claim 1, further comprising a spring (80) for biasing the rotary lifter toward the first position (para. 76).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCardle.
Regarding claim 4, McCardle discloses the powered fastener drive of claim 2 wherein the brake mechanism includes an electromagnetic brake (solenoid 150).
McCardle Figs. 1-13 embodiment does not disclose wherein the brake mechanism includes a planetary gear train which, in the first position of the rotary lifter, receives torque from the drive gear, and wherein, in the second position of the rotary lifter, the planetary gear train and the drive gear are braked.
However, McCardle’s Figs. 14-25 embodiment discloses wherein the brake mechanism includes a planetary gear train (gear box 252, see exploded view in Fig. 25 showing the planetary gear train) which, in the first position of the rotary lifter, receives torque from the drive gear, and wherein, in the second position of the rotary lifter, the planetary gear train and the drive gear are braked (upon modification, when the lifter is braked, the planetary gear train and drive gear are also braked).
McCardle’s Figs. 1-13 embodiment, to include a planetary gear train, as taught by Figs. 14-25 embodiment, with the motivation to transfer large torque in a compact form.

Regarding claim 5, McCardle discloses the powered fastener drive of claim 4, wherein the brake mechanism is operatively coupled to a last stage of the planetary gear train (Fig. 14), wherein the brake mechanism further includes a spring (80, Fig. 7) and an output member (72), the output member meshed with planet gears of the last stage, wherein the spring biases the output member away from the electromagnetic brake, and wherein when the electromagnetic brake is activated, the output member is pulled toward the electromagnetic brake against the bias of the spring (true upon modification, see Figs. 6-11).

Regarding claim 6, McCardle discloses the powered fastener drive of claim 1, 
McCardle Figs. 1-13 embodiment does not disclose wherein the brake mechanism includes a planetary gear train having at least one ring gear and a plurality of planet gears, the at least one ring gear including the arm, wherein the plurality of planet gears rotate relative to the at least one ring gear when the rotary lifter is in the first position, and wherein the at least one ring gear is configured to selectively rotate relative to plurality of planet gears when the brake mechanism is activated to pivot the arm about a pivot axis toward the second position.
However, McCardle’s Figs. 14-25 embodiment discloses wherein the brake mechanism includes a planetary gear train (gear box 252, see exploded view in Fig. 25 showing the planetary gear train) having at least one ring gear and a plurality of planet gears, the at least one ring gear including the arm (as shown in Fig. 25), wherein the plurality of planet gears rotate relative to the at least one ring gear when the rotary lifter is in the first position, and wherein the at least one ring gear is configured to selectively rotate relative to plurality of planet gears when the brake mechanism is activated to pivot the arm about a pivot axis toward the second position (true upon modification) .
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the brake mechanism, as disclosed by McCardle’s Figs. 1-13 embodiment, to include an electromagnetic brake and a planetary gear train, as taught by Figs. 14-25 embodiment, with the motivation to transfer large torque in a compact form.

Response to Arguments
Applicant’s argument have been fully considered but they are not persuasive.
Regarding Applicant’s argument over 35 USC § 102 rejections on claim(s) 1 as anticipated by McCardle, Applicant stated in pages 5-6 that McCardle fails to disclose the limitation “a brake mechanism which, when activated, redirects torque from the motor away from the rotary lifter and toward the arm.” Examiner respectfully disagrees. The limitation would be understood by one having ordinary skill in the art (and therefore construed as such by Examiner) as merely having a brake mechanism that transfers torque (or energy) from rotary lifter (which originated from the motor) to the arm. McCardle explicitly discloses such limitation at least in paragraphs 84-90, as analyzed in the previous Non-Final Rejection as well as above in 
Regarding Applicant’s argument over 35 USC § 103 rejections on claim(s) 4 as unpatentable over McCardle, Applicant stated in pages 6-7 that McCardle does not disclose the brake mechanism including an electromagnetic brake. Examiner respectfully disagrees. As acknowledged by Applicant, the solenoid 150 is part of a latch 160 configured to selectively prevent the driver 90 from moving downwards to drive a fastener. As such, the latch 160 can be construed as a part of the brake mechanism as it aids in preventing the movement. Furthermore, solenoid by definition uses electromagnet, and therefore McCardle discloses the limitation of claim 4.
 If Applicant wishes to further clarify the arguments and/or limitations, Examiner encourages Applicant to schedule a telephonic interview.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142. The examiner can normally be reached M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731